DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to Appeal Brief filed 12/4/2019.
	Claims 39-58 are pending. Claims 1-38 were canceled. No Claims were added.

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-58 rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Cone et al. (Cone hereinafter) US Patent Application Publication No. 20060026147 filed Aug. 2, 2005 and published Feb. 2, 2006.

Regarding Claims 39, 49, Cone disclose a method and an apparatus comprising:
determining by an apparatus (Para. 15, Fig. 4, steps 33, 32, 28, 29, 30, and 31, wherein the search web source corresponds to determine by an apparatus, Cone), a user input in at least one search field (Fig. 2, step 6, wherein the search query is a user input, Para. 22, wherein the search web source window as shown in step 7, Fig. 2, corresponds to user input, Cone), the user input comprising at least one resource identifier and one or more terms associated with the resource identifier, wherein the at least one resource identifier includes a uniform resource locator (URL) (Fig. 2, step 6, Para. 165, wherein the search engine capable of accessing a web page URLs and at least one keyword corresponds to resource identifier and one or more terms associated with the resource identifier, based in the user selection of filter which corresponds to the user input as shown in Para. 166, Cone),  
initiating, by the apparatus, a query of the one or more terms within a web resource associated with the URL (Para. 166, wherein the filter applied to the search query corresponds to one or more terms, Cone); 
initiating by the apparatus, a navigation to the web resource (204, wherein the method of viewing different tabs in a webpage corresponds to navigating web resource, Cone)
initiating, by the apparatus, a presentation of a webpage of the web resource containing at least one of the one or more terms (Para. 62, wherein the search result corresponds to presentation of a webpage, Cone).
In addition Claims 49 recites,
one processor (Para. 164, Cone); and
at least one memory including computer program code for one or more programs, the at least one memory and the computer program code (Fig. 1, Para. 164, Cone).
Regarding Claims 40, 50, Cone disclose a method and an apparatus:
wherein the web resource is a web search engine, and the presentation of the webpage contains a list of websites each of which contains at least one of the one or more terms (Fig.4, Para. 0204, the search result listing corresponds to presentation of the webpages as shown in step 35, of Fig. 4, Cone).
Regarding Claims 41, 51, Cone disclose a method and an apparatus wherein the navigation comprises causing, at least in part, a directing of a browser application to the URL, another URL associated with the URL, or a combination thereof (Para. 0204 wherein the URL links to websites corresponds to URL associated with another URL, Cone).
Regarding Claims 42, 52, Cone discloses a method and an apparatus wherein the at least one search field is an address bar of the browser application (Fig. 4, the input search under “search web source, Para. 0195, wherein the data inputted in the search engine corresponds to search field, Cone).
Regarding Claims 43, 53, Cone disclose a method and an apparatus further comprising:
Initiating, an emphasizing of the at least one of the one or more terms in the presentation of the webpage (Para. 20, wherein the method of monitoring the user access data for longer than predetermined time which show the user interest in a specific data corresponds to emphasizing, also Para. 0044, Cone).
Regarding Claims 44, 54, Cone disclose a method and an apparatus further comprising:
initiating, a presentation of a search user interface element for an entry of
the input from a user, wherein the search user interface element provides a predictive input for the at least one resource identifier, the one or more terms, or combination thereof, (Para. 137, wherein the prediction of the domain and the search in that domain corresponds to predictive, Cone), and wherein the predictive input is further based on one or more behaviors of the search user crowdsourcing information, context information or a combination thereof (Fig. 4, steps 33, 32, 28, 29, 30, and 31, corresponds to different information, Cone).
Regarding Claims 45, 55, Cone disclose a method and an apparatus wherein the predictive input includes, at least in part, providing one or more recommendations for the at least one resource identifier, the one or more terms, or a combination thereof as one or more characters of the input are entered (Fig. 4, steps 34, and 35, Para. 204, the suggested list of “what’s hot” list which is represented to the user based on the other users search group and filtered options from the user search corresponds to predictive input, and wherein the suggested listing corresponds to providing a recommendation, and Para. 124, wherein the recommended sites corresponds to the recommendation based on the user search, Cone) and 
	Wherein the one or more recommendation are based, at least in part, on one or more behaviors and/or one or more profile associated with the device (Para. 51, Cone), a user of the device, or a combination thereof, crowdsourcing information, context information, or a combination thereof (Fig. 4, steps 34, and 35, Para. 204, wherein the suggested listing corresponds to providing a recommendation, Cone).
Regarding Claims 46, 56, Cone disclose a method and an apparatus further comprising:
Initiating, a presentation of the search user interface element on at least one
home page of a device (Fig. 2, Step 7, wherein the search query , (keywords) corresponds to initiating a presentation of the search user interface, Para. 0117, wherein the display preview of the page when presenting to the user might be of interest to the user, Cone).
Regarding Claims 47, 57, Cone disclose a method and an apparatus wherein the one or more resources includes, at least in part, one or more applications, the method further comprising:
initiating, an initiation of the one or more applications for performing the
querying of the one or more resources, the presentation of the content, or a combination thereof (Para. 0114 wherein the method of user submitting a search using a search engine corresponds to initiating a query using a search engine which corresponds to the application, Cone).
Regarding Claims 48, 58, Cone disclose a method and an apparatus wherein the web source is a website (Para. 50, Cone), and the one or more terms include, at least in part, one or more keywords, one or more operators acting on the one or more keywords, or a combination thereof (Fig. 5, step 40, Para. 205, wherein the drop-down menu that enable the user to filter the result corresponds to one or more keyword, Cone).

Response to Arguments
Applicant’s arguments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.




Point of Contact

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162